Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered. 
Claims 15, 18-19, and 22-32 are pending. Claims 15, 18-19, and 22-24 are currently under consideration. Claims 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 


Withdrawn Objections and/or Rejections
All the rejections of claims 16-17 and 20-21 set forth in the previous office action mailed on 09/02/2021 are made moot by cancellation of the claims. 

The rejection of claim 24 under 35 U.S.C. 112(b) set forth in the previous office action mailed on 09/02/2021 is withdrawn in view of amended claim.  

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 15, 18-19, and 22-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 

The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claims 15, 18-19, and 22-24 are drawn to a method of treating a patient suffering from a non-small cell lung cancer (NSCLC) or metastatic forms thereof, expressing the ELM4---A.LK fusion gene, wherein the patient has a tumor expressing mutated forms of the EGFR, comprising administering to the patient an ALK Inhibitor and an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an EGF or a BVN22E polypeptide. The specification discloses that the BVN22E polypeptide is meant a polypeptide or fragment thereof having at least about 85% amino acid identity to the amino acid sequence of SEQ ID NO: 2 (page 26). The claims are broad because they encompass a method of treating a patient suffering from a non-small cell lung cancer (NSCLC) expressing the ELM4---ALK fusion gene and expressing any mutated forms of the EGFR comprising administering to the patient a genus of immunogenic polypeptides.

The specification discloses the effects of the combination of ALK inhibitors, crizotinib, alectinib, and brigantinib with rabbit BVN22E antibodies in two cell lines, H3122 and H2228, which contain the main ALK rearrangements of NSCLC patients, EML4-ALK fusion variant v1 and EML4-ALK fusion variant v3 (Fig. 1; Example 1). The specification discloses that the combination of ALK TKI and BVN22E antibodies demonstrated significant improvements over ALK TKIs alone in terms of the in vitro inhibition of cell proliferation and EGF signaling (Example 1; page 44, the 2nd paragraph). The specification also discloses the inhibition of pEGFR and pERK1/2 signaling in SW900 cells by the sera from patients immunized with EGF cancer vaccine (Example 3). However, the specification does not provide sufficient guidance/direction or working examples on how to treat non-small cell lung cancer (NSCLC) expressing the ELM4---ALK fusion gene and mutated forms of the EGFR, such as T790M, in a patient comprising administering to the patient an ALK Inhibitors and an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an EGF or a BVN22E polypeptide. Moreover, the cell lines used, H3122, H2228, and SW900, do not appear to contain a mutated form of EGFR, such as T790M. The specification do not disclose the identity of the rabbit BVN22E antibodies and the formulation for active immunization targeting EGF or the EGF cancer vaccine.

It is known in the art that small molecule ALK inhibitors, such as ceritinib, crizotinib, alectinib, are useful in treatment of ALK-rearranged NSCLC, as acknowledged in the instant specification (page 3). With respect to treatment of NSCLC by targeting EGFR, Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) teach a method of treating unselected patients with NSCLC comprising administering to the patient an EGF vaccine comprising an EGF immunogenic protein (see, Abstract; Fig. 3). The EGF vaccine promoted survival of the patients (Fig. 3). Cheng et al. provide the similar teachings on the treatment of NSCLC using an EGF vaccine (Human Vaccines & Immunotherapeutics 12:1799-1801, 2012). However, the effect of an EGF vaccine on NSCLC expressing mutated forms of the EGFR, such as T790M, is unclear.  

US 8,828,391 B2 teaches that an anti-EGF antibody, cetuximab, had little clinical activity as a single agent in patients with advanced NSCLC after prior EGFR TKI therapy (column 2, lines 26-29). US 8,828,391 B2 teaches that a combination EGFR inhibition with cetuximab 500 mg/m2 every 2 weeks and erlotinib 100 mg daily had no significant activity in patients with acquired resistance to erlotinib (column 6, lines 22-42). On the other hand, Kim et al teach a combination of a tyrosine kinase inhibitor, lapatinib, and anti-EGF antibody, cetuximab overcomes gefitinib-resistance in non-small cell lung cancer (NSCLC) cells, which comprises T790M in the EGF receptor (Mol. Cancer Ther. 7(3):607–615, 2008; in particular Abstract). The combined lapatinib and cetuximab treatment resulted in significantly enhanced cytotoxicity against gefitinib-resistant T790M cells in vitro and in vivo (Abstract; page 608, bottom of right column to top of right column of page 609; page 611, bottom of right column).
Furthermore, the in vitro studies serve as a starting point for further studies in vivo in animal models. There is no direct correlation between an in vitro testing in cell lines and an in vivo treatment in a patient. As Niu and Wang state, “Even though these cell line model systems are very useful for initial screening, results from integrated analyses of multiple omics data and drug response phenotypes using cell line model systems still need to be confirmed by functional validation and mechanistic studies, as well as validation studies using clinical samples.” (Pharmacogenomics 2015; 16(3): 273–285; Abstract). In the instant case, the effects of the combination of ALK inhibitors and anti-EGF antibodies were assessed in H3122 and H2228 NSCLC cell lines; and the inhibition of pEGFR and pERK1/2 signaling by the sera from patients immunized with EGF cancer vaccine was assessed in SW900 cells line (Example 3). It is unpredictable whether administering an ALK inhibitor and active immunization targeting EGF can successfully treat NSCLC expressing the ELM4---ALK fusion gene and a mutated form of the EGFR, such as T790M.

The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention.    

Due to the large quantity for experimentation necessary to determine whether administer an ALK inhibitor and an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an EGF or a BVN22E polypeptide can successfully treat NSCLC expressing the ELM4---ALK fusion gene and a mutated form of the EGFR, the lack of directions and guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention.

(iii). Response to Applicant’s argument
Applicant argues that claim 15 recites "an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an Epidermal Growth Factor (EGF), or a BVN22E polypeptide" which more clearly defines the structure of the immunogenic polypeptide. Additionally, amended claim 15 now recites wherein "the ALK Inhibitor is administered in a therapeutically effective daily dose in a range of about 10 mg to about 250 mg" which more clearly defines the dose range of the inhibitor. Applicant argues that one of skill in the art can make and use the claimed invention in a manner that does not require undue experimentation. 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the reasons set forth in the rejection above. Briefly, the specification does not provide sufficient guidance/direction or working examples on how to treat non-small cell lung cancer (NSCLC) expressing the ELM4---ALK fusion gene and mutated forms of the EGFR, such as T790M, in a patient comprising administering to the patient an ALK Inhibitor and an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an EGF or a BVN22E polypeptide. It is unpredictable whether administering an ALK inhibitor and an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an EGF or a BVN22E polypeptide can successfully treat NSCLC expressing the ELM4---ALK fusion gene and a mutated form of the EGFR, such as T790M or can overcome resistance to treatment with an ALK inhibitor. Due to the large quantity for experimentation necessary to determine whether administer an ALK inhibitor and an immunogenic polypeptide including amino acids cysteine 6 to cysteine 42 of an EGF or a BVN22E polypeptide can successfully treat NSCLC expressing the ELM4---ALK fusion gene and a mutated form of the EGFR or can overcome resistance to treatment with an ALK inhibitor, the lack of directions and guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention.
Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claims 15, 18-19, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

a. Claim 15 recites “including amino acids cysteine 6 to cysteine 42 of an Epidermal Growth Factor (EGF)”.  However, it does not provide a reference amino acid sequence so that “amino acids cysteine 6 to cysteine 42 of an Epidermal Growth Factor (EGF)” ca be determined. Moreover, the word” should be amended to “comprising” to make the scope of the claim clear. 

b. Claim 15 recites the acronym, “BVN22E”. First, such a term is determined arbitrarily without a definitive structure. Others in the field may isolate the same polypeptide and give an entirely different name. Thus, claiming biochemical molecules by a particular name given to the polypeptide by various workers in the field fails to distinctly claim what the polypeptide is. Applicants should particularly point out the BVN22E polypeptide by reciting characteristics associated with the polypeptide, such as a sequence identifier (SEQ ID NO). 

c. Claim 15 recites a preamble, “a method of treating a patient suffering from a non-small cell lung cancer (NSCLC), or metastatic forms thereof, expressing the ELM4-ALK fusion gene, wherein the patient has a tumor expressing a mutated form of an Epidermal Growth Factor Receptor (EGFR)”.  The preamble is ambiguous because it is unclear whether the “tumor” is the same as a non-small cell lung cancer (NSCLC), or metastatic forms thereof. The following amendment is suggested:
A method of treating a patient suffering from a non-small cell lung cancer (NSCLC), or metastatic forms thereof, expressing the ELM4-ALK fusion gene and a mutated form of an Epidermal Growth Factor Receptor (EGFR).

Claims 18-19, and 22-24 are rejected as dependent claims from claim 15.

d. Claim 19 is indefinite because it recites a limitation, “wherein the method results in overcoming resistance to treatment with the ALK inhibitor”. If the treatment does not result in overcoming resistance to treatment with the ALK inhibitor, how could the method be used to treat a patient acquired resistance to treatment with the ALK inhibitor?

Claim Rejections under 35 USC § 112(d)

(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 15.

Claim 24 recites a limitation, “wherein the immunogenic protein reduces STAT3 activation.” Such a property is inherent to the immunogenic protein recited in claim 15. Thus, claim 24 does not further limit claim 15. Moreover, “the immunogenic protein” should be amended to “the immunogenic polypeptide” to be consistent with claim 15. 

Conclusion
No claims are allowed.  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             June 28, 2022